Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
2.	Claims 1-4, 6, 10, 12, 15, 28-30, 33, and 35 are all the claims for this application.
3.	Claims 1, 2, 10, 12, and 15 are amended and Claims 9, 11, and 25 are cancelled in the Response of 4/30/2021. 
4.	Claims 33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/18.
5.	Claims 1-4, 6, 10, 12, 15, and 28-30 are all the claims under examination.
6.	This Office Action contains new grounds for objection and rejection.

Information Disclosure Statement
7.	The IDS’ of 4/16/2021 and 4/13/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 1-4, 6, 9, 11-12, 15, and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. 
	Applicants have amended the claims to delete the 80 percent identity language with regard to GCN4 peptide.

Written Description
9.	The rejection of Claims 1-4, 6, 9-12, 15, 25, and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims.  
	Applicants have amended the claims to delete the expression “single domain antibody (sdAb)”, to specify that the antigen is a GCN4 peptide having SEQ ID NO 1 or amino acid 1 to 38 or SEQ ID NO: 1 and the scFv is 52SR4 having SEQ ID NO: 3 or amino acids 1 to 243 of SEQ ID NO: 3.


New Grounds for Objection
Claim Objections
10.	Claim 28 is objected to because of the following informalities:   Claim 28 fails to include a comma after “claim 1”.  Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-3, 6, 10, 12, 15, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-3, 6, 10, 12, 15, and 28-30 are indefinite for the recitation “: is a binding interaction.” 
	i) The following paragraphs explain the correlation of “interaction” to affinity for the X and Y members:

    PNG
    media_image1.png
    535
    1093
    media_image1.png
    Greyscale

The specification makes the comparison of the affinity between X and Y to Velcro® or a bar and magnet:

    PNG
    media_image2.png
    166
    1100
    media_image2.png
    Greyscale

The specification does not provide any other meaning for the “:” than an affinity that is selective and sufficient such that X and Y recognize only each other:

    PNG
    media_image3.png
    70
    1154
    media_image3.png
    Greyscale

	ii) The “:” in Claim 1 constitutes a desideratum since it defines a generic binding activity between X and Y entirely in terms of the result to be achieved (i.e., an interaction) without describing the meaning of a symbol “:” ascribed by Applicants to a function. There is no art known meaning for “:”.
iii) The meaning of “interaction” does not exclude avidity where avidity is determined in part by affinity. Avidity is based on a) binding affinity; b) valency of the proteins; and c) structural arrangement of the proteins in the complex. See Fluidic Analysis comparing affinity vs affinity (PTO 892). The specification teaches 

    PNG
    media_image4.png
    86
    1304
    media_image4.png
    Greyscale


Examiner’s Comments: Amending the claims to recite an affinity that corresponds to that between the GCN4 peptide of SEQ ID NO: 1 or residues 1 to 38 of SEQ ID NO: 1 and the scfv 52SR4 of SEQ ID NO: 3 or residues 1 to 243 of SEQ ID NO: 3 could overcome the rejection.

	b) Claim 29 is indefinite for reciting improper Markush group language under MPEP 2117 where the species should be recited in the alternative and “or” should be replaced with “and” between the penultimate and final species.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
12.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is drawn to the X and Y species under amended Claim 1 and which are not shown anywhere in the specification to possess the affinity range of Claim 4. General disclosures in the specification are made at:
[0221] “In one embodiment, the affinity of X and Y for each other is 5 nM or stronger, for example 900 pM or stronger, such as 800, 700, 600, 500, 400 or 300 pM.”
[0320] "Binding partner" as employed herein refers to one component part of a binding pair. In one embodiment, the affinity of the binding partners is high, 5 nM or stronger, such as 900, 800, 700, 600, 500, 400, 300 pM or stronger.
The specification does not show the affinity for the instant claimed binding pairs calculated from the on and off rate of the two entities. A search of the specification and drawings for the specific range limitation in Claim 4 does not identify literal or actual support for these limitations with respect to a GCN4/52SR4 binding affinity for those sequences claimed in Claim 1. 
(MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-4, 6, 10, 12, 15, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8 and 10-12 of U.S. Patent No. 10954312. Although the claims at issue are not identical, they are not patentably distinct from each other because the product-by process or method claims of ‘312 are a way of expressing the instant claimed bispecific fusion having all of the properties of the instant claims as follows:

    PNG
    media_image5.png
    315
    1298
    media_image5.png
    Greyscale

Instant Claims 1, 10, 12 and 15 are drawn to the following structure: 
    PNG
    media_image6.png
    362
    616
    media_image6.png
    Greyscale
 , and comprising a GCN4 peptide having SEQ ID NO 1 or amino acid 1 to 38 or SEQ ID NO: 1 and the scFv is 52SR4 having SEQ ID NO: 3 or amino acids 1 to 243 of SEQ ID NO: 3, which is the outcome of the selection steps in the method of ‘312.

    PNG
    media_image7.png
    205
    1304
    media_image7.png
    Greyscale

Instant Claim 4 is drawn to the affinity range for the X and Y (‘312 claim 3), instant Claim 28 is drawn to the number of scfvs (‘312 claim 4) and instant Claim 1 recites the antibody structures of scfv, Fab or Fab fragment for A (‘312 claim 5).

    PNG
    media_image8.png
    43
    1296
    media_image8.png
    Greyscale

Instant Claim 1 is drawn to the antibody structures of scfv, Fab or Fab fragment for A (‘312 claim 8).

    PNG
    media_image9.png
    225
    1183
    media_image9.png
    Greyscale

	Instant Claim 29 is drawn to the antigens for A and or B (‘312 claim 10), instant Claims 2-3 are drawn to the fusion aspects of X and Y to the A and B portions (‘312 claim 11), and instant Claim 1 drawn to the A and B being antibody portions (‘312 claim 12).
	The application is not afforded safe harbor protection under 35 USC 121 because it is not related by family or tree to the reference patent.


14.	Claims 1-4, 6, 10, 12, 15, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10829566. Although the claims at issue are not identical, they are not patentably distinct from each other because the product-by process or method claims of ‘566 are a way of expressing the instant claimed bispecific fusion having all of the properties of the instant claims as follows:

    PNG
    media_image10.png
    1019
    1166
    media_image10.png
    Greyscale





    PNG
    media_image6.png
    362
    616
    media_image6.png
    Greyscale
, and where A can be antibody fragments, B can be antibody fragments, X can be an antigen or antibody fragments and Y can be an antigen or antibody fragments so long as when X is an antigen, Y is the cognate antibody and when X is the antibody, Y is the cognate antigen.
The application is not afforded safe harbor protection under 35 USC 121 because it is not related by family or tree to the reference patent.

15.	Claims 1-4, 6, 10, 12, 15, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10774157. Although the claims at issue are not identical, they are not patentably distinct from each other because the product-by process or method claims of ‘157 are a way of expressing the instant claimed bispecific fusion having all of the properties of the instant claims as follows:

    PNG
    media_image11.png
    878
    1263
    media_image11.png
    Greyscale



    PNG
    media_image6.png
    362
    616
    media_image6.png
    Greyscale
, and where A can be antibody fragments, B can be antibody fragments, X can be an antigen or antibody fragments and Y can be an antigen or antibody fragments so long as when X is an antigen, Y is the cognate antibody and when X is the antibody, Y is the cognate antigen.
The application is not afforded safe harbor protection under 35 USC 121 because it is not related by family or tree to the reference patent.

16.	Claims 1-4, 6, 10, 12, 15, and 28-30are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15 and 15 of copending Application No. 16/402,097 (reference application 20190322739) in view of claims 1, 3-4, 8 and 10-12 of U.S. Patent No. 10954312. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims relate to a bispecific protein complex comprising the structure A-X:Y-B as the following depiction in the claims:


    PNG
    media_image12.png
    765
    774
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    76
    706
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    285
    742
    media_image14.png
    Greyscale



    PNG
    media_image6.png
    362
    616
    media_image6.png
    Greyscale
, and where A can be antibody fragments, B can be antibody fragments, X can be an antigen or antibody fragments and Y can be an antigen or antibody fragments so long as when X is an antigen, Y is the cognate antibody and when X is the antibody, Y is the cognate antigen. The application is not afforded safe harbor protection under 35 USC 121 because it is not related by family or tree.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
17.	No claims are allowed.
	                                                                                                                                                                       
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643